COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                                NO. 2-08-094-CV


MARIA LOPEZ, INDIVIDUALLY, AS NEXT FRIEND               APPELLANTS
OF RODOLFO PEREZ, A MINOR, AND AS
PERSONAL REPRESENTATIVE OF THE
ESTATE OF RODOLFO PEREZ, DECEASED,
SALETA PEREZ, AND GUILLERMO PEREZ

                                            V.

NICK YBARRA D/B/A N&S ACOUSTICS,                          APPELLEES
GRUPO ZOCALO MANAGEMENT, LLC,
BOXER PROPERTY FINANCIAL MANAGEMENT, LLC
A/K/A BOXER PROPERTY MANAGEMENT CORPORATION,
TOWN CENTER MALL, L.P., GRUPO ZOCALO, L.P.,
TOWN CENTER PROPERTY, L.L.C., AND
LGP PROPERTY, L.L.C.
                             ----------

         FROM THE 342 nd DISTRICT COURT OF TARRANT COUNTY

                                        ------------

             MEMORANDUM OPINION 1 AND JUDGMENT

                                         ----------

    On May 5, 2008, we notified appellants that the trial court clerk




    1
        … See T EX. R. A PP. P. 47.4.
responsible for preparing the record in this appeal had informed this court that

arrangements had not been made to pay for the clerk’s record as required by

Texas Rule of Appellate Procedure 35.3(a)(2). See T EX. R. A PP. P. 35.3(a)(2).

We stated that we would dismiss the appeal for want of prosecution unless

appellants, within fifteen days, made arrangements to pay for the clerk’s record

and provided this court with proof of payment.

      Because appellants have not made payment arrangements for the clerk’s

record, it is the opinion of the court that the appeal should be dismissed for

want of prosecution.    Accordingly, we dismiss the appeal. See T EX. R. A PP.

P. 37.3(b), 42.3(b).

      Appellants shall pay all costs of the appeal, for which let execution issue.




                                                  PER CURIAM


PANEL D: HOLMAN, GARDNER, and WALKER, JJ.

DELIVERED: June 12, 2008